UNITED STATES COURT OF APPEALS

                          FOR THE FIFTH CIRCUIT


                           __________________

                              No. 95-30583
                            Summary Calendar
                           __________________



     JOHN MCNEIL,

                                              Plaintiff - Appellant,

                                     versus

     COX CABLE COMMUNICATIONS, INC;
     COX CABLE COMMUNICATIONS, INC, doing
     business as Cox Cable New Orleans Inc,

                                              Defendants,
                    and

     COX CABLE NEW ORLEANS INC, being sued as Cox Cable
     Communications Inc d/b/a Cox Cable New Orleans,

                                              Defendant - Appellee.

         ______________________________________________

      Appeal from the United States District Court for the
                  Eastern District of Louisiana
                          (94 CV 2163 I)
         ______________________________________________

                         February 7, 1996
Before KING, SMITH and BENAVIDES, Circuit Judges.

BENAVIDES, Circuit Judge:*

     Plaintiff John McNeil appeals from a summary judgment granted

in favor of defendant Cox Cable New Orleans, Inc. ("Cox Cable").

We affirm.

     McNeil   was    employed   by    Cox   Cable   as   a   customer   service


*
 Pursuant to Local Rule 47.5, the court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
supervisor.   It is undisputed that McNeil was an at-will employee.

The undisputed summary judgment evidence reflects that McNeil was

given a written warning of unsatisfactory job performance for

failing to secure customer payments in February 1990.               On November

10, 1990, McNeil reported that $500 was missing from the company

safe. Cox Cable later determined that $26,000 was in fact missing.

Following an investigation, Cox Cable determined that the theft

must have been committed by one of its employees; McNeil and others

were questioned.      On November 29, 1990, McNeil's supervisor saw

unguarded cash drawers on McNeil's counter.          Following this second

violation for careless handling of money, and the intervening loss

of $26,000 under his care, McNeil was terminated.

     McNeil sued Cox Cable for wrongful termination and intentional

infliction of emotional distress.             Cox Cable moved for summary

judgment    and   submitted      supporting    affidavits     and    documents

indicating that McNeil's termination was for poor job performance.

While McNeil filed a motion in opposition to summary judgment, he

did not present any summary judgment evidence.          The district court

granted summary judgment for Cox Cable.            McNeil now appeals the

summary    judgment   on   his   intentional     infliction    of    emotional

distress claim.

     We review a summary judgment under well-established standards.

Blakeney v. Lomas Info. Sys., Inc., 65 F.3d 482, 484 (5th Cir.

1995); see Sterling Property Management, Inc. v. Texas Commerce

Bank, Nat'l Ass'n, 32 F.3d 964, 966 (5th Cir. 1994).                   Summary

judgment is proper if, when viewing the evidence in the light most

favorable to the nonmovant, the moving party establishes that there

                                      2
is no genuine issue as to any material fact and that it is entitled

to judgment as a matter of law.         Sterling, 32 F.3d at 966.

     The     district   court   properly    denied   McNeil's   claim   of

intentional infliction of emotional distress.          To prevail under

Louisiana law,    McNeil must establish: (1) extreme and outrageous

conduct by Cox Cable; (2) severe emotional distress; and (3) that

Cox Cable desired to inflict severe emotional distress or knew or

was substantially certain that such distress would result from its

conduct.     See White v. Monsanto Co., 585 So.2d 1205, 1209 (La.

1991).     Furthermore, there is no cause of action for intentional

infliction of emotional distress for wrongful termination of an at-

will employee. See Hammond v. Medical Arts Group, Inc., 574 So.2d

521, 525 (La. App. 3d Cir. 1991).

     In this case, there is no evidence of extreme or outrageous

conduct by Cox Cable.      The undisputed summary judgment evidence

reflects McNeil was dismissed for failing to properly secured Cox

Cable's money.    Cox Cable was within its legal right to terminate

McNeil.     Likewise, there is no summary judgment proof of severe

emotional injuries. Rather, the summary judgment evidence reflects

that McNeil was never treated by a physician for emotional distress

in connection with his termination.           Cox Cable did not oppose

McNeil's claim for unemployment.          Within months of termination,

McNeil obtained employment at a higher compensation than at Cox

Cable.     As a result, McNeil has failed to demonstrate any genuine

issue of material fact surrounding his intentional infliction of

emotional distress claim.

     The summary judgment is AFFIRMED.

                                    3
4